Citation Nr: 0829443	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  04-05 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable initial rating for residuals of 
a shell fragment wound to the left eye, to include diplopia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1967.  Service in Vietnam is evidenced in the record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Procedural history

The RO granted service connection for residuals of a shell 
fragment wound to the left eye, to include diplopia, in the 
June 2002 rating decision, making service connection 
effective from the date of receipt of the veteran's claim, 
June 27, 2001.  The veteran disagreed and perfected an 
appeal.

In March 2005, the veteran and his representative presented 
evidence and testimony at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.

In September 2005, the Board remanded the claim for the 
veteran to undergo a medical examination to determine the 
nature, degree, and severity of any diplopia of the eyes.  
Such examinations were provided in April 2006 and June 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Reason for remand

The only rating decision of record indicates the RO granted a 
noncompensable (0 percent disabling) initial disability 
rating for the veteran's service connected left eye disorder.  
The RO's January 2004 statement of the case and the Board's 
September 2005 Remand Order both describe the issue on appeal 
as whether the veteran is entitled to a compensable initial 
disability rating for his left eye disorder.  However, in the 
June 2008 supplemental statement of the case (SSOC), the 
issue was described as "entitlement to an initial evaluation 
in excess of 10 percent . . . ."

There is no rating decision of record indicating that the 
veteran was awarded a 10 percent disability rating.  It 
appears that the June 2008 SSOC merely mistakenly assumed 
that the veteran's initial disability rating was a 10 percent 
rating.  Moreover, it is unclear from the body of the SSOC 
that the criteria of a 10 percent rating has been met, and it 
appears that the intent of the SSOC was to continue an 
already assigned 10 percent disability rating.

Accordingly, the case is REMANDED for the following action:

The AMC shall reconsider the issue of 
whether the veteran is entitled to a 
compensable initial disability rating for 
service-connected residuals of a shell 
fragment wound to the left eye, to include 
diplopia.  If the benefit sought on appeal 
remains denied, VBA should provide the 
veteran with a supplemental statement of 
the case and allow an appropriate period 
of time for response.  Thereafter, the 
claims folder should be returned to the 
Board for further appellate review if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




